Harris, C. J. and Ward, J., (dissenting). It is not entirely clear on Avhat ground the majority opinion is based. It is indefinite in that it reverses the trial court for one of three reasons Avithout specifying any particular reason. Nevertheless, for reasons hereafter set out, I am unable to agree Avith the result reached by the majority. 1. The decision of the trial court was based on appellee’s motion to strike appellant’s answer which (as conceded by the majority) was filed two days late. That is the order from which appellant prosecutes this appeal. Appellant did not at any time ask the trial court to set aside the default judgment. That being true, the issue cannot be considered on this appeal according to the uniform decisions of this Court every time the question has been raised. A few citations should suffice. In White v. Moffett, 108 Ark. 490, 497, 158 S. W. 505, we said: “The case can not be tried here on an issue not raised below.” Bank of Pangburn v. Tate, 147 Ark. 292, 296, 227 S. W. 389: “Parties can not treat an issue as joined by the pleadings, and, after trying it out, raise the question for the first time on appeal ...” Holloway v. McArthur, 224 Ark. 461, 463, 274 S. W. 2d 474: “It is sufficient to say that waiver Avas not an issue in the trial court and may not be raised for the first time here.” Fine v. City of Van Buren, 237 Ark. 29, 34, 371 S. W. 2d 132: “We are without authority to grant relief which was not sought in the court below.” 2. Similarly, the majority has completely ignored another firm rule of this Court. Set out below are the exact points copied from appellant’s brief: I. “The Court’s Order striking appellant’s Answer and granting a default judgment was improper because appellant, within the time prescribed by Statute and by Court Order, entered his appearance and filed pleadings in the cause. II. “The appellant’s Answer ivas actually filed within the time authorized by the Court.” Rule 9 (c) of the Procedural Rules* of this Court provides, in material parts, as follows: “. . . appellant shall list . . . the points relied upon for a reversal of the judgment or decree.” In appellant’s brief it is not even argued that the trial court erred in refusing to set aside, the default judgment. To the contrary, appellant’s only argument is that his answer was filed in time — an argument which the majority specifically reject — and rightly so. In Campbell v. Beaver Bayou Drainage Dist., 215 Ark. 187, 189, 219 S. W. 2d 934, we said: “Under our well-established holdings, in a civil case all assignments not argued in the briefs are considered to be waived ...” In Connell v. Bobinson, 217 Ark. 1, 4, 228 S. W. 2d 475, we find: “... on this appeal we consider only the alleged errors argued in the brief.” Also, in Cloud Oak Flooring Company v. J. A. Riggs Tractor Co., 223 Ark. 447, 448, 266 S. W. 2d 284, we said: “The appellant argues only two questions in its brief. These are the only points properly presented here.” What I cannot understand is: why the above rule should not apply in this case. For any one and all the above reasons, I would affirm the judgment of the trial court.